Determination of the respondent Police Commissioner, dated June 1, 1992, which found petitioner guilty of misconduct and imposed a forfeiture of 10 vacation days, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [David Saxe, J.], entered November 10, 1992), is dismissed, without costs.
Substantial evidence supports respondent’s finding that petitioner, while on duty, acted discourteously and disrespectfully toward a motorist and uttered an ethnic slur against him (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). Concur— Murphy, P. J., Rosenberger, Ross and Nardelli, JJ.